Per Curiam : Petitioners made an application to the judge of the circuit court, in vacation, to have set aside the sale of certain lands that had been made under a decree of foreclosure. On the hearing, at chambers, the judge denied the prayer of the petition, but continued the matter to the next succeeding term of court, when a formal order was entered of record dismissing the petition. There was no error in that decision. It does not appear petitioners offered any evidence to sustain the allegations of their petition, nor did they ask any further time to present evidence. There was, therefore, nothing the court could do but to dismiss the petition, as was done. If any evidence was, in fact, offered to sustain the petition, it was the duty of petitioners to preserve it in the record; otherwise, this court will presume none was submitted. In this view of the case, it is immaterial whether there is, or was, any certificate of evidence, or bill of exceptions preserving the affidavits it is alleged were submitted in opposition to the petition, and we need not remark upon the motion made in this court to strike out the amended record. The decree will be affirmed. Decree affirmed.